Title: To George Washington from Benjamin Contee, 3 March 1791
From: Contee, Benjamin
To: Washington, George



Sr
3⟨r⟩d March 1791

Major Benjamin Brookes has ⟨bound⟩ me to make application in his behalf for an Appointment under the “Act” for repealing the duties “on spiritieous liquors, & laying others in their stead &c.” commonly called the Excise Law. This Gent. resides in upper Marlbro’ in Prince Georges County, Mary land, I believe he has merited well of his country heretofore, & I doubt not but that he will be attentive to the duty which may be required by the above acts if to you he may appear to be a fit person & you shall be pleased to confer an Appointment on him. But of this Sir you are the proper Arbiter to determine. I am Sr with highes⟨t⟩ consideration and respect yr Hble & Obt Servt

Ben. Contee

